                 Case 3:19-cv-06095-BHS Document 4 Filed 01/08/20 Page 1 of 3




1                                                                               Honorable Benjamin H. Settle
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT TACOMA
9
10
         KELLEY CALDWELL,
11                                                             NO. C19-6095 BHS
12                                   Plaintiff,
          V                                                    NOTICE OF APPEARANCE
13
14       THOMAS MODLY, Acting Secretary of
         the Navy, 1
15
16                                  Defendant.

17
18
              PLEASE TAKE NOTICE that Defendant Modly, in the above-entitled cause of
19
     action, without waiving objections to, inter alia, service, venue, or jurisdiction, hereby
20
     enters an appearance by and through the attorneys of record listed below:
21
                               PATRICIA D. GUGIN, WSBA #43458
22                             Assistant United States Attorney
23                             United States Attorney’s Office
                               1201 Pacific Avenue, Ste. 700
24                             Tacoma, WA 98402
25                             Phone: 253-428-3832
                               Fax: 253-428-3826
26
27
     1
      Thomas Modly is now Acting Secretary of the Department of the Navy, so pursuant to Fed. R. Civ. P. 25(d), he is
28   automatically substituted as the proper party.
      NOTICE OF APPEARANCE                                                               UNITED STATES ATTORNEY
                                                                                          1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 1
                                                                                           TACOMA, WASHINGTON 98402
                                                                                                (253) 428-3800
              Case 3:19-cv-06095-BHS Document 4 Filed 01/08/20 Page 2 of 3




1
2
           You are advised that notice of all future pleadings, notices, documents, or other
3
     paper herein, exclusive of original process, may be made upon Defendant by serving the
4
     undersigned attorneys at the address stated below.
5
6
     DATED this 8th day of January, 2020.
7
8
                                              Respectfully submitted,
9
10
                                              BRIAN T. MORAN
11
                                              United States Attorney
12
                                              /s/ Patricia D. Gugin
13
                                              PATRICIA D. GUGIN, WSBA #43458
14                                            Assistant United States Attorney
                                              United States Attorney’s Office
15
                                              1201 Pacific Avenue, Ste. 700
16                                            Tacoma, WA 98402
                                              Phone: 253-428-3832
17
                                              Fax: 253-428-3826
18                                            E-mail: pat.gugin@usdoj.gov
19
20
21
22
23
24
25
26
27
28
      NOTICE OF APPEARANCE                                               UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 2
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
             Case 3:19-cv-06095-BHS Document 4 Filed 01/08/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that he/she is an employee/contractor in the
 3 Office of the United States Attorney for the Western District of Washington and is a
 4 person of such age and discretion as to be competent to serve papers.
 5         It is further certified that, on this date, I electronically filed the foregoing with the
 6 Clerk of the Court using the CM/ECF system, which will send notification of such filing
 7 to the following CM/ECF participant(s):
 8
 9 Chalmers C. Johnson
   Chalmers@gsjoneslaw.com
10
11
12         I further certify that on this date, I mailed by United States Postal Service the

13 foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed
14 as follows:
15
     -0-
16
17         Dated this 8th day of January, 2020.

18
19                                              /s/ Rebecca L. Clauson
                                                Rebecca L. Clauson, Legal Assistant
20                                              United States Attorney’s Office
21                                              1201 Pacific Ave., Ste. 700
                                                Tacoma, WA 98402
22                                              Telephone: (253) 428-3800
23                                              Facsimile: (253) 428-3826
                                                E-mail: Rebecca.clauson@usdoj.gov
24
25
26
27
28
      NOTICE OF APPEARANCE                                                   UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 3
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
